DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-11, 13-17 and 19-20 are pending in this application.
Claims 1, 3, 8-10, 13-15 and 20 are amended.
Claims 4, 12 and 18 are cancelled.
Claims 1-3, 5-11, 13-17 and 19-20 are presented for examination. 

Response to Amendments
Applicant’s arguments and amendments, filed 20 January 2021, with respect to the 112(a) rejection of claims have fully considered and are withdrawn. 

Claim Interpretation
The limitation “throttle advance” in claims 2, 3, 11, 16, and 17 is being interpreted by the examiner as a quick opening of the throttle. The applicant’s specification creates a throttle advance by using operational data to determine the thrust of a gas turbine engine to create a maximum climb thrust (Specification: Para. 0054, Fig. 4A). The reference line 308 at T2 on Figure 4A shows a step function where the throttle of the engine has been increased. Therefore, the examiner is interpreting the advance throttle as a quick change in thrust.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10-11, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut (US Publication 2018/0258785 A1) in view of Bacic et al. (US Publication 2015/0159499 A1).
claim 1, Schelfaut teaches a system for controlling blade tip clearance in a gas turbine engine, the system comprising: an active clearance control system configured to regulate a tip clearance between a blade of the gas turbine engine and a shroud structure radially outward of the blade (Schelfaut: Para. 0006; adjusting, by the one or more engine controllers, a model blade tip clearance target based at least in part on a machine-learned model and the present flight data); a controller in operable communication with the active clearance control system (Schelfaut: Para. 0006; generating, by the one or more engine controllers, an adjusted blade tip clearance target); an operational data source in communication with the controller (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); and a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations (Schelfaut: Para. 0129; databases, memory, instructions, and applications can be implemented on a single system) comprising: identifying, by the controller, a cruise condition based on data output by the operational data source (Schelfaut: Para. 0009; one or more past flight profiles are indicative of one or more cruise phases for the one or more past flights flown for the flight mission, and wherein when the aircraft is operating in the one or more cruise phases); reducing, by the controller, a thrust limit of the gas turbine engine to de-rated climb thrust in response to identifying the cruise condition, wherein the thrust limit is a turbine rotor rotational speed limit (Schelfaut: Para. 0070, 0094, 0105, 0116 Fig. 7; restrict the acceleration rate of the ; determining, by the controller, a first target tip clearance based on the de-rated climb thrust (Schelfaut: Para. 0006, 0009; when the aircraft is operating in the one or more cruise phases, the blade tip clearance target is adjusted to a predetermined target setting; adjusting, by the one or more engine controllers, a model blade tip clearance target based at least in part on a machine-learned model and the present flight data); commanding, by the controller, the active clearance control system to set the tip clearance to the first target tip clearance (Schelfaut: Para. 0009; when the aircraft is operating in the one or more cruise phases, the blade tip clearance target is adjusted to a predetermined target setting); identifying, by the controller, a non-cruise condition (Schelfaut: Para. 0017, 0095; the past flight data includes one or more past flight profiles indicative of one or more transition periods in which the aircraft is expected to perform an expected maneuver); commanding, by the controller, the active clearance control system to set the tip clearance to a second target tip clearance, after identifying the non-cruise condition, wherein the second target tip clearance is greater than the first target tip clearance (Schelfaut: Para. 0017, 0095, 0111; adjusted blade tip clearance target is adjusted to a predetermined target setting prior to entering one of the transition periods).
Schelfaut doesn’t explicitly teach increasing, by the controller, the thrust limit of the gas turbine engine to a climb thrust that is greater than the de-rated climb thrust, after commanding the active clearance control system to set the tip clearance to the second target tip clearance.
increasing, by the controller, the thrust limit of the gas turbine engine to a climb thrust that is greater than the de-rated climb thrust (Bacic: Para. 0050-0052, Fig. 4-5; step climb is an example of slam acceleration to maximum climb thrust), after commanding the active clearance control system to set the tip clearance to the second target tip clearance (Bacic: Para. 0051, 0058; engine controller is configured to receive a thrust demand input signal ThrustD(t) from a flight management system of the aircraft; target clearance increases marginally through an extended cruise phase).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 2, Bacic teaches the system of claim 1, wherein identifying, by the controller, the non-cruise condition comprises: identifying, by the controller, a throttle advance (Bacic: Para. 0052; slam acceleration to maximum climb thrust).
Regarding claim 5, Schelfaut teaches the system of claim 1, wherein the identifying, by the controller, the non-cruise condition comprises: receiving, by the controller, a data signal from the operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, a flight parameter based on the data signal (Schelfaut: Para. 0006, 0021; flight data associated with a present flight for the flight mission includes one or more present operating parameters indicative of the .
Schelfaut doesn’t explicitly teach determining, by the controller, the flight parameter is outside a predetermined range for a predetermined length of time.
However Bacic, in the same field of endeavor, teaches determining, by the controller, the flight parameter is outside a predetermined range for a predetermined length of time (Bacic: Para. 0068; if it is determined that the current thrust demand signal ThrustD(t) exceeds a threshold value, the current thrust output demand value is maintained for a period T seconds while the tip clearance control TCC system is instructed to increase the tip clearance before the demanded thrust is applied).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 6, Schelfaut teaches the system of claim 1, wherein the identifying, by the controller, the cruise condition comprises: receiving, by the controller, a first data signal from the operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, a flight parameter based on the data signal (Schelfaut: Para. 0006, 0021; flight data associated with a present flight for the flight mission includes one or more present operating parameters indicative of the 
Schelfaut doesn’t explicitly teach determining, by the controller, the flight parameter is within a first predetermined range for a first predetermined length of time.
However Bacic, in the same field of endeavor, teaches determining, by the controller, the flight parameter is within a first predetermined range for a first predetermined length of time (Bacic: Para. 0068; if it is determined that the current thrust demand signal ThrustD(t) exceeds a threshold value, the current thrust output demand value is maintained for a period T seconds while the tip clearance control TCC system is instructed to increase the tip clearance before the demanded thrust is applied).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 10, Schelfaut teaches a gas turbine engine, comprising: a combustor (Schelfaut: Para. 0050; compressed second portion of air from the compressor section mixes with fuel and is burned within the combustion section to provide combustion gases); a turbine aft of the combustor, the turbine comprising: a blade configured to rotate about an axis, and a shroud structure disposed radially outward of the blade (Schelfaut: Para. 0047; fan blades, disk, and actuation member are together rotatable about the longitudinal centerline); a controller configured to regulate a tip clearance between the blade and the shroud structure (Schelfaut: Para. ; and a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations (Schelfaut: Para. 0129; databases, memory, instructions, and applications can be implemented on a single system) comprising: identifying, by the controller, a cruise condition based on at least one of a flight parameter or an engine operating parameter (Schelfaut: Para. 0009; one or more past flight profiles are indicative of one or more cruise phases for the one or more past flights flown for the flight mission, and wherein when the aircraft is operating in the one or more cruise phases); reducing, by the controller, a thrust limit of the gas turbine engine to a de-rated climb thrust, wherein the thrust limit is a turbine rotor rotational speed limit (Schelfaut: Para. 0070, 0094, 0105, 0116 Fig. 7; restrict the acceleration rate of the aircraft 200 during the cruise phase of a flight; the HEC control logic can restrict the rate of acceleration of the aircraft 200 such that a rub event does not occur if an unexpected power level change is performed; fan speed); determining, by the controller, a first target tip clearance based on the de-rated climb thrust (Schelfaut: Para. 0006, 0009; when the aircraft is operating in the one or more cruise phases, the blade tip clearance target is adjusted to a predetermined target setting; adjusting, by the one or more engine controllers, a model blade tip clearance target based at least in part on a machine-learned model and the present flight data); sending, by the controller, a first command signal configured to locate the shroud structure at the first target tip clearance (Schelfaut: Para. 0009; when the aircraft is operating in the one ; identifying, by the controller, a non-cruise condition (Schelfaut: Para. 0017, 0095; the past flight data includes one or more past flight profiles indicative of one or more transition periods in which the aircraft is expected to perform an expected maneuver); sending, by the controller, a second command signal configured to locate the shroud structure at a second target clearance, in response to identifying the non-cruise condition, wherein the second target tip clearance is greater than the first target tip clearance (Schelfaut: Para. 0017, 0095, 0111; adjusted blade tip clearance target is adjusted to a predetermined target setting prior to entering one of the transition periods).
Schelfaut doesn’t explicitly teach increasing, by the controller, the thrust limit of the gas turbine engine, after sending the second command signal.
However Bacic, in the same field of endeavor, teaches increasing, by the controller, the thrust limit of the gas turbine engine (Bacic: Para. 0050-0052, Fig. 4-5; step climb is an example of slam acceleration to maximum climb thrust), after sending the second command signal (Bacic: Para. 0051, 0058; engine controller is configured to receive a thrust demand input signal ThrustD(t) from a flight management system of the aircraft; target clearance increases marginally through an extended cruise phase)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
claim 11, Schelfaut doesn’t explicitly teach the identifying, by the controller, the non-cruise condition comprises: identifying, by the controller, a throttle advance.
However Bacic, in the same field of endeavor, teaches the identifying, by the controller, the non-cruise condition comprises: identifying, by the controller, a throttle advance (Bacic: Para. 0052; slam acceleration to maximum climb thrust).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 13, Schelfaut teaches the gas turbine engine of claim 10, wherein the identifying, by the controller, the cruise condition comprises: receiving, by the controller, a first data signal from an operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, the engine operating parameter of the gas turbine engine based on the first data signal (Schelfaut: Para. 0006, 0021; flight data associated with a present flight for the flight mission includes one or more present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission).
determining, by the controller, the engine operating parameter of the gas turbine engine is within a first predetermined range for a first predetermined length of time.
However Bacic, in the same field of endeavor, teaches determining, by the controller, the engine operating parameter of the gas turbine engine is within a first predetermined range for a first predetermined length of time (Bacic: Para. 0068; if it is determined that the current thrust demand signal ThrustD(t) exceeds a threshold value, the current thrust output demand value is maintained for a period T seconds while the tip clearance control TCC system is instructed to increase the tip clearance before the demanded thrust is applied).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 15, Schelfaut teaches a method of controlling blade tip clearances in a gas turbine engine, comprising: identifying, by a controller, a cruise condition (Schelfaut: Para. 0009; one or more past flight profiles are indicative of one or more cruise phases for the one or more past flights flown for the flight mission, and wherein when the aircraft is operating in the one or more cruise phases); reducing, by the controller, a thrust limit of the gas turbine engine to a de-rated climb thrust in response to identifying the cruise condition (Schelfaut: Para. 0070, 0094, 0105, 0116 Fig. 7; restrict the acceleration rate of the aircraft 200 during the cruise phase of a flight; the HEC control logic can restrict the rate of acceleration of the aircraft 200 such that a ; determining, by the controller, a first target tip clearance based on the de-rated climb thrust (Schelfaut: Para. 0006, 0009; when the aircraft is operating in the one or more cruise phases, the blade tip clearance target is adjusted to a predetermined target setting; adjusting, by the one or more engine controllers, a model blade tip clearance target based at least in part on a machine-learned model and the present flight data); sending, by the controller, a first command signal correlating the first target tip clearance to an active clearance control system (Schelfaut: Para. 0009; when the aircraft is operating in the one or more cruise phases, the blade tip clearance target is adjusted to a predetermined target setting); identifying, by the controller, a non-cruise condition (Schelfaut: Para. 0017, 0095; the past flight data includes one or more past flight profiles indicative of one or more transition periods in which the aircraft is expected to perform an expected maneuver); sending, by the controller, a second command signal correlating to a second target tip clearance to the active clearance control system after identifying the non-cruise condition (Schelfaut: Para. 0017, 0095, 0111; adjusted blade tip clearance target is adjusted to a predetermined target setting prior to entering one of the transition periods). 
Schelfaut doesn’t explicitly teach increasing, by the controller, the thrust limit of the gas turbine engine after identifying the non-cruise condition.
However Bacic, in the same field of endeavor, teaches increasing, by the controller, the thrust limit of the gas turbine engine after identifying the non-cruise condition (Bacic: Para. 0050-0052, Fig. 4-5; step climb is an example of slam acceleration to maximum climb thrust).

Regarding claim 16, Schelfaut doesn’t explicitly teach wherein identifying by the controller, the non-cruise condition comprises: identifying, by the controller, a throttle advance,
However Bacic, in the same field of endeavor, teaches wherein identifying by the controller, the non-cruise condition comprises: identifying, by the controller, a throttle advance (Bacic: Para. 0052; slam acceleration to maximum climb thrust).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 19, Schelfaut teaches the method of claim 15, wherein the identifying, by the controller, the non-cruise condition comprises: receiving, by the controller, a data signal from an operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, a flight parameter based on the data signal (Schelfaut: Para. 0015, 0047, 0067; selection of a thrust rate limit value which is the most appropriate under the particular engine and aircraft conditions reads on determining, by the controller, the thrust of the gas turbine based on the data signal).
determining, by the controller, the flight parameter is outside a predetermined range for a predetermined length of time.
However Bacic, in the same field of endeavor, teaches determining, by the controller, the flight parameter is outside a predetermined range for a predetermined length of time (Bacic: Para. 0068; if it is determined that the current thrust demand signal ThrustD(t) exceeds a threshold value, the current thrust output demand value is maintained for a period T seconds while the tip clearance control TCC system is instructed to increase the tip clearance before the demanded thrust is applied).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
Regarding claim 20, Schelfaut doesn’t explicitly teach wherein the increasing, by the controller, the thrust limit of the gas turbine engine to the second climb thrust occurs at a predetermined length of time after the sending, by the controller, the second command signal to the active clearance control system.
However Bacic, in the same field of endeavor, teaches wherein the increasing, by the controller, the thrust limit of the gas turbine engine to the second climb thrust occurs at a predetermined length of time after the sending, by the controller, the second command signal to the active clearance control system (Bacic: Para. 0016, 0052, 0056; climb is an example of slam acceleration to maximum climb thrust; thrust demand signal may comprise applying both of a delay and a thrust rate limit to the thrust demand signal).
. 

Claims 3, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut (US Publication 2018/0258785 A1) in view of Bacic et al. (US Publication 2015/0159499 A1) and in further view of Blakeman et al. (US Publication 2018/0266269 A1). 
Regarding claim 3, Schelfaut teaches the system of claim 2, wherein the identifying, by the controller, the throttle advance comprises: receiving, by the controller, a data signal from the operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, the rotational speed of a turbine rotor of the gas turbine based on the data signal (Schelfaut: Para. 0015, 0047, 0067; selection of a thrust rate limit value which is the most appropriate under the particular engine and aircraft conditions reads on determining, by the controller, the thrust of the gas turbine based on the data signal).
Schelfaut and Bacic don’t explicitly teach determining, by the controller, the rotational speed of the turbine rotor of the gas turbine engine is equal to the de-rated climb thrust for a predetermined length of time.
determining, by the controller, the rotational speed of the turbine rotor of the gas turbine engine is equal to the de-rated climb thrust for a predetermined length of time (Blakeman: Para. 0130; power level change at, can be screened and determined to be within predetermined operating parameters as the data point falls within the dwell time range).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blakeman into Bacic and Schelfaut in order to utilize a derated thrust for a climb and optimize clearance gaps throughout the various phases of flight (Blakeman: Para. 0069, 0137).
Regarding claim 7, Schelfaut teaches the system of claim 6, wherein the identifying, by the controller, the cruise condition further comprises: receiving, by the controller, a second data signal from the operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, an operating parameter of the gas turbine engine based on the second data signal (Schelfaut: Para. 0006, 0021; flight data associated with a present flight for the flight mission includes one or more present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission).
Schelfaut and Bacic don’t explicitly teach determining, by the controller, the operating parameter of the gas turbine engine is within a second predetermined range for a second predetermined length of time.
determining, by the controller, the operating parameter of the gas turbine engine is within a second predetermined range for a second predetermined length of time (Blakeman: Para. 0019, 0020; magnitude of power change axis and a rate of power change axis; when the data point is beyond a critical severity threshold, the method may further include sending, in real time, a critical rub event signal).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blakeman into Bacic and Schelfaut in order to utilize a derated thrust for a climb and optimize clearance gaps throughout the various phases of flight (Blakeman: Para. 0069, 0137).
Regarding claim 14, Schelfaut teaches the gas turbine engine of claim 13, wherein the identifying, by the controller, the cruise condition further comprises: receiving, by the controller, a second data signal from the operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, the flight parameter based on the second data signal (Schelfaut: Para. 0006, 0021; flight data associated with a present flight for the flight mission includes one or more present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission).
determining, by the controller, the flight parameter is within a second predetermined range for a second predetermined length of time.
However Blakeman, in the same field of endeavor, teaches determining, by the controller, the flight parameter is within a second predetermined range for a second predetermined length of time (Blakeman: Para. 0019, 0020; magnitude of power change axis and a rate of power change axis; when the data point is beyond a critical severity threshold, the method may further include sending, in real time, a critical rub event signal).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blakeman into Bacic and Schelfaut in order to utilize a derated thrust for a climb and optimize clearance gaps throughout the various phases of flight (Blakeman: Para. 0069, 0137).
Regarding claim 17, Schelfaut teaches the method of claim 16, wherein the identifying, by the controller, the throttle advance comprises: receiving, by the controller, a data signal from an operational data source (Schelfaut: Para. 0006, 0021; present operating parameters indicative of the manner in which at least one of the turbine engine and the aircraft is presently being operated for the present flight of the flight mission); determining, by the controller, a thrust of the gas turbine engine based on the data signal (Schelfaut: Para. 0015, 0047, 0067; selection of a thrust rate limit value which is the most appropriate under the particular engine and aircraft conditions reads on determining, by the controller, the thrust of the gas turbine based on the data signal).
determining, by the controller, the thrust of the gas turbine engine is at the de-rated climb thrust for a predetermined length of time.
However Blakeman, in the same field of endeavor, teaches determining, by the controller, the thrust of the gas turbine engine is at the de-rated climb thrust for a predetermined length of time (Blakeman: Para. 0130; power level change at, can be screened and determined to be within predetermined operating parameters as the data point falls within the dwell time range).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blakeman into Bacic and Schelfaut in order to utilize a derated thrust for a climb and optimize clearance gaps throughout the various phases of flight (Blakeman: Para. 0069, 0137).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut (US Publication 2018/0258785 A1) in view of Bacic et al. (US Publication 2015/0159499 A1) and in further view of DiRusso (US Publication 2019/0121369 A1). 
Regarding claim 8, Schelfaut and Bacic don’t explicitly teach determining, by the controller, the de-rated climb thrust by reducing a maximum climb thrust of the gas turbine engine by a predetermined percentage.
However DiRusso, in the same field of endeavor, teaches determining, by the controller, the de-rated climb thrust by reducing a maximum climb thrust of the gas turbine engine by a predetermined percentage (DiRusso: Para. 0033; select a first derated climb thrust CLB1 that is 10% lower than CLB).
.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut (US Publication 2018/0258785 A1) in view of Bacic et al. (US Publication 2015/0159499 A1) and in further view of De Boer (US Publication 2011/0184623 A1). 
Regarding claim 9, Schelfaut doesn’t explicitly teach wherein the operations further comprise: receiving, by the controller, a data signal corresponding to a minimum thrust associated with maintaining the cruise condition.
However Bacic, in the same field of endeavor, teaches wherein the operations further comprise: receiving, by the controller, a data signal corresponding to a minimum thrust associated with maintaining the cruise condition (Bacic: Para. 0013, 0057, 0064; sensed aircraft data).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to incorporate Bacic’s slam acceleration to maximum climb thrust (Bacic: Para. 0050-0052, 0058) into Schelfaut’s blade tip clearance during cruise and step-climb segments (Schelfaut: Para. 0017, 0095, 0111). 
In the following limitation, Schelfaut and Bacic don’t explicitly teach determining, by the controller, the de-rated climb thrust by increasing a minimum thrust by a predetermined percentage.
determining, by the controller, the de-rated climb thrust by increasing a minimum thrust by a predetermined percentage (De Boer: Para. 0012; derated takeoff thrust; based upon the limited thrust of the engines).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated De Boer into Schelfaut and Bacic in order to define the derated maximum climb thrust as a percentage change from the limited thrust of the engine (De Boer: Para. 0012).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-3, 5-11, 13-17 and 19-20 under 35 U.S.C. §103 have been fully considered, but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Consola et al. US publication 2017/0152054 A1 teaches derated climb thrust based on a minimum thrust.
Moulebhar US publication 2013/0327014 A1 teaches derated thrust.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663